Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 12/30/2021. Claims 1 and 7 are amended. Claims 1-12 are pending. 
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a cybersecurity process for analyzing state changes in networks to determine cyber-threats. 

The terminal disclaimer filed on 12/30/2021, disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted on 12/30/2021.  The terminal disclaimer has been recorded.

The examiner finds applicant’s claim amendment(s) filed on 12/30/2021, to be sufficient to overcome the art of record. The examiner contends that neither of the teachings of cited prior art reference(s), Marvasti et al. (US Patent No. 7,869,967) and Muller et al. (US Patent Publication No.
2015/0106941), alone or in combination, teaches applicant’s newly amended claim feature(s) of, “periodically store state changes in the plurality of connected changes on the network and store the state changes in the time-series data store…wherein the cyber-physical graph is periodically updated to reflect a state of the network based on the state changes stored in the time-series data store and each state of the network is stored…compare the current state of the network with a previously 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks –Specification (Title) 
The examiner withdraws the objection in view of applicant’s title amendment. 
Examiner’s Remarks –Double Patenting 
The examiner withdraws the rejection made under Double Patenting in view of applicant’s Terminal Disclaimer approval on 12/30/2021. 
Examiner’s Remarks – Rejection made under 35 USC §103
The examiner finds applicant’s remarks persuasive and therefore withdraws the rejection made under 35 USC §103. 
Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Canedo; Arquimedes Martinez et al. (US Patent Publication No. 2017/0034205) and Shen; Yun et al. (US Patent No. 9,571,510).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497